Title: From George Washington to Marinus Willett, 24 October 1780
From: Washington, George
To: Willett, Marinus


                  
                     
                     Sir
                     Head Quarters Prekaness 24th October 1780
                  
                  I have received your favr of the 18th Congress have it in
                     contemplation to reduce the number of Regiments, but the mode or terms in which
                     the reformed officers are to go out are not yet fixed—It will give me great
                     pleasure to see an officer of your merit retained in service, but your
                     determination to submit cheerfully to any regulations which may be deemed
                     necessary for the public good, is very laudable, and the surest mark of a
                     disinterested, virtuous Citizen. I have not heard anything of the formation of
                     a Legion. Col. Hazens Regiment is the only one of independent Corps of Infantry
                     which Congress propose keeping up. I am with great Esteem Sir Yr most obt Servt
                  
               